Citation Nr: 1115067	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-18 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hip condition.

2.  Entitlement to service connection for a claimed low back disorder.

3.  Entitlement to an evaluation greater than 10 percent for the service-connected degenerative osteoarthritis of the patellofemoral joint of the right knee.

4.  Entitlement to an evaluation greater than 10 percent for the service-connected degenerative osteoarthritis of the patellofemoral joint of the left knee.







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1986 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 RO rating decisions.  

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The issues of increased ratings for the service-connected left and right knee disabilities and service connection for a low back condition are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.

2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology linking the worsening of his bilateral hips manifestations to his service-connected bilateral knee disability.  

3.  The currently demonstrated arthritis and avascular necrosis of each hip is shown as likely as not to have been aggravated by functional impairment due to pain caused by the service-connected bilateral knee disability.


CONCLUSION OF LAW


By extending the benefit of the doubt to the Veteran, his bilateral hip disability manifested by arthritis and avascular necrosis is not proximately due to or the result of the service-connected bilateral knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in December 2007.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in December 2007.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.  Although other issues are being remanded back for further development to include obtaining VA treatment records from the Salt Lake City VA, the Veteran only testified that he received treatment at Salt Lake City VA for his back and knee conditions.  

In addition, VA examinations were provided for his hip disabilities in January 2008 and November 2008.  A VA opinion was also provided in July 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the recent hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  

In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  

By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  

As such, the Board finds that, consistent with Bryant, VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

No further development is required to comply with the provisions of VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  




II.  Entitlement to service connection for a claimed bilateral hip disability

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


B.  Analysis

The Veteran asserts that his current hip conditions are secondary to his service- connected knee disabilities.  

Significantly, the service treatment records do not show any complaints or findings referable to a hip condition.  

Subsequent to service, a July 2003 treatment record noted complaints of right hip pain of three weeks duration.  The Veteran denied any traumatic incident.  

An October 2003 treatment record noted a diagnosis of left trochanteric bursitis.  The treating provider found "recurring trochanteric bursitis on left with right knee/leg pain with ambulation secondary to altered gait."  

A December 2004 treatment records noted right hip pain secondary to degenerative changes.  

In January 2008, the Veteran was afforded an examination for VA by a physician who used the VA hip compensation and pension worksheet to complete his examination in Korea.  A January 2008 radiology report was noted to show a phlebolith of the left pelvis, mild degenerative change in both hip joints.  

A January 2008 MRI noted focal avascular necrosis of the right femur head, with subchondral fracture as well as possible focal avascular necrosis of the left femur head.  

The physician diagnosed the Veteran with avascular necrosis of both hips, but did not provide an opinion as to whether either hip condition was due to the service-connected knee disabilities or to some event of his period of active service.

In July 2008, an opinion was obtained from a VA physician assistant who had reviewed the Veteran's medical records and claims file.  He explained that osteonecrosis or avascular necrosis were described as being either traumatic or non-traumatic with non-traumatic causes being mainly endocrinologic or breakdown of the underlying hormonal system or neurologic hormonal systems, but this could include idiopathic HIV and cigarette smoking of the traumatic type.  

After reviewing the knee treatment records, the physician assistant opined that the Veteran did not actually have radiographic imaging that was suggestive of severe arthritis of the knees.  

The physician assistant added that the Veteran had developed mild degenerative arthritis of the hips that would not be expected to be due to his knees that had not shown any real degenerative changes themselves.  He went on to state that it appeared that the Veteran had suffered some type of traumatic injury to his hips and had an underlying endocrinologic complication that had predisposed him to develop avascular necrosis of his hips.  

The physician assistant concluded that the Veteran's bilateral hip avascular necrosis and mild osteoarthritis were not at least as likely as not caused by the bilateral knee patellofemoral pain syndrome with mild left patellar osteoarthritis.

In November 2008, the Veteran was afforded another VA examination when the examiner noted that he had a limp, but no abnormal weightbearing.  The X-ray studies of the left hip showed sclerotic changes of the acetabulum with osteophyte formation and an irregular articulating surface of the femoral head.  The findings suggested significant degenerative arthritis.  

The X-ray studies of the right hip were noted to show irregularities of the articulating surface of the femoral head and sclerotic changes and osteophyte formation in the acetabulum consistent with significant arthritis.  

The examiner diagnosed the Veteran with avascular necrosis with degenerative arthritis of both hips and opined that it was less likely than not that his service-connected knee condition was related to his avascular necrosis.  

The examiner explained that avascular necrosis occurred as a result of trauma in most incidences or vascular conditions caused by autoimmune or endocrinologic conditions.  

The examiner opined that the Veteran's arthritis of his knees would not cause significant trauma to the hips to cause the resultant avascular necrosis.  The Veteran was noted to have very minimal arthritis in his left knee and no significant arthritis in his right knee.  He had patellofemoral syndrome that would not cause secondary arthritis of his hips or be considered a cause of avascular necrosis.     

Most recently, a March 2010 treatment record noted that X-ray studies showed degenerative joint disease of both hips with pistol-grip deformity consistent with arthritis in this age Veteran.  

The health care provider diagnosed the Veteran with trochanteric bursitis.  He opined that, although arthritis of the hips was shown on X-ray study, his pain seemed to be mainly trochanteric bursitis.  As for osteoarthritis of the hips, the provider opined that this had been happening for some time and outdated when it became symptomatic in 2001.  

The evidence in favor of the Veteran includes an October 2003 treatment record.  The provider suggests that the Veteran's recurring trochanteric bursitis was secondary to his altered gait.  No explanation was provided.  Other evidence in favor of the Veteran's claim includes a March 2010 treatment record.  

In this record, the physician opined that his osteoarthritis of his hips outdates when his hips became symptomatic in 2001.  The physician provided no other details of when the arthritis may have begun.

The evidence against the Veteran's claim includes a July 2008 physician assistant opinion.  The Board acknowledges that the Veteran was not examined by the physician assistant; however, the physician assistant provided a thorough review of the Veteran's claims file and provided an explanation for his conclusions and diagnosis.  

In addition, a November 2008 physician, who examined the Veteran and reviewed the Veteran's claims file, agreed with the July 2008 physician assistant that it was less likely than not that the Veteran's service-connected knee condition was related to his avascular necrosis of his hips or to the arthritis of his hips.  

The Board acknowledges that the November 2008 examiner did not provide an opinion as to whether his knee disabilities aggravated his hip disabilities, but the examiner opined that it was less likely than not that his service-connected knee conditions were related to his avascular necrosis.  

Furthermore, the examiner explained, in detail, that the Veteran had very minimal arthritis in his left knee and no significant arthritis in his right knee.  Although the Veteran had a limp, the examiner noted that there was no abnormal weightbearing.  
The physician concluded that the Veteran's patellofemoral syndrome would not cause secondary arthritis to his hips and would not be considered a cause of avascular necrosis.     

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current avascular necrosis and arthritis of hips as likely as not is aggravated by altered gait due to chronic pain attributable to the service-connected bilateral degenerative changes of patellofemoral joint.   

The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

Moreover, in this case, the Veteran's testimony and lay statements about the progression of his hip manifestation in relation to his worsening service-connected bilateral knee disability are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  

For these reasons, the Board finds that the Veteran is competent to testify as to the onset of his claimed hip symptoms to include whether they are aggravated by his knee disability.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted in this case.  


ORDER

Secondary service connection for a bilateral hip disability manifested by avascular necrosis and arthritis on the basis of aggravation is granted.


REMAND

After a careful review of the claims folder, the Board finds that the Veteran's claims for service connection for a low back disability and a higher evaluation for his right and left knee disabilities must be remanded for further action.

The Veteran's testimony at the Board hearing indicates that he has received treatment at the Salt Lake City VA Health Care System for his knees and back disabilities.  No treatment records from the Salt Lake City VA Health Care System are associated with the claims file.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of outstanding medical records pertaining to treatment or evaluation of the service-connected bilateral knee disability and the claimed back condition, to include any private treatment records and VA treatment records and associate them with the claims file 

If no records are available, it should be so stated, with an explanation as to what attempts were made to obtain the records.

2.  To help avoid future remand, the RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal is not granted, the RO should furnish to the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


